Citation Nr: 0525813	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease (coronary artery disease) and 
hypertensive vascular disease, to include hypertension, as 
secondary to rheumatic heart disease with mitral 
insufficiency on the basis of causation.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (coronary artery disease) and hypertensive 
vascular disease, to include hypertension, as secondary to 
rheumatic heart disease with mitral insufficiency on the 
basis of aggravation.

3.  Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease with mitral insufficiency.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from on active duty from 
October 1943 to March 1946.

With regard to the procedural history of this appeal, the 
Board notes the following:

A rating decision in November 1946 granted entitlement to 
service connection for rheumatic heart disease, mitral 
insufficiency.  In September 1991, a statement was 
received by VA from the veteran requesting that his 
service connected disability of "rheumatic fever" be 
"amended" so as "to include his heart condition which 
has become aggravated over the years as a result of his 
Rheumatic Fever condition."  The veteran's statement was 
accepted as a claim of entitlement to secondary service 
connection under the provisions of 38 C.F.R. § 3.310(a), 
which provided at that time, as now, that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
The holding of the United States Court of Appeals for 
Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 
439 (1995) (secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder) 
was not a precedential decision at that time, and the 
rating decision in January 1992 which denied the 
veteran's secondary service connection claim denied the 
claim on the basis of causation but did not deny 
secondary service connection on the basis of aggravation.  

As to the disability for which secondary service connection 
was denied by the RO in January 1992, the Board finds from a 
careful review of the rating decision in question, to include 
the statement of the issue, the discussion of the evidence, 
and the reasons and bases for the conclusion reached, that 
entitlement to secondary service connection by causation was 
denied for arteriosclerotic heart disease (coronary artery 
disease) and hypertensive vascular disease, to include 
hypertension.  Because the veteran did not initiate an appeal 
of the denial of his secondary service connection claim by 
the January 1992 rating decision by filing a timely notice of 
disagreement, that determination became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In September 2000 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen the claim.  Although the RO found that the 
additional evidence received in connection with the veteran's 
claim was new and material, the Board must determine whether 
new and material evidence has been presented or secured 
before considering a claim which was the subject of a prior 
final disallowance.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The Board notes that the veteran and his representative 
assert that his service connected rheumatic heart disease 
with mitral insufficiency caused or, in the alternative, 
aggravated his diagnosed coronary artery disease and 
hypertension.  This assertion, the Board finds, constitutes a 
new claim of entitlement to service connection for 
arteriosclerotic heart disease (coronary artery disease) and 
hypertensive vascular disease, to include hypertension, as 
secondary to rheumatic heart disease with mitral 
insufficiency on the basis of aggravation.  Therefore, the 
Board finds that the issues currently in appellate status are 
as listed on the first page of this decision.

On March 2, 2005, the veteran testified at an electronic 
(video conference) hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.  At 
the hearing, in accordance with 38 C.F.R. § 20.204(a), (b) 
(2004), the veteran and his representative withdrew the 
appeal on the issues of entitlement to service connection for 
a right hip disorder, degenerative joint disease of the left 
shoulder, neck cramps, and a cyst on the back.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

The Board notes that, in October 2000, by sending the veteran 
a letter, the RO advised him of the requirement of 
38 U.S.C.A. § 5107(a) which was in effect prior to the 
signing into law of the VCAA by the President on November 9, 
2000, for a claimant to submit a "well grounded claim."  
However, since November 9, 2000, VA has not provided the 
veteran any notice pursuant to the VCAA and its implementing 
regulations of the evidence which would be needed to reopen 
his secondary service connection claim on the basis of 
causation which was the subject of the prior final denial in 
January 1992, or notice of the evidence which is needed to 
substantiate his new secondary service connection claim on 
the basis of aggravation, or notice of the evidence which is 
needed to substantiate his claim for an increased rating for 
rheumatic heart disease with mitral insufficiency, or notice 
of the evidence which VA has obtained and will attempt to 
obtain on his behalf, or notice of the evidence which he 
should submit to reopen and substantiate his claims.  Nor has 
VA advised the veteran to submit any evidence in his 
possession which he believes is potentially probative of his 
claims.  Therefore, further notification pursuant to the VCAA 
and its implementing regulations is required, and this case 
will be remanded for that purpose.

At the hearing in March 2005, the veteran's representative 
pointed out on the record that the veteran was most recently 
afforded a VA heart examination in June 2002, over three 
years ago, and that no diagnostic studies were performed at 
that time but rather the examiner noted the reported results 
of a private echocardiogram and treadmill stress test 
performed in February 2001, approximately four and a half 
years ago.  In his testimony at the March 2005 hearing, the 
veteran alleged that his symptoms of cardiovascular disease 
have increased in severity in recent years.  The veteran's 
representative argues that, under these circumstances, VA's 
duty to assist pursuant to the VCAA and its implementing 
regulations requires VA to afford the veteran another heart 
examination to evaluate the current severity of his rheumatic 
heart disease with mitral insufficiency.  The veteran's 
representative argues further that VA's duty to assist 
requires VA to obtain a medical opinion on the question of 
whether the veteran's service connected rheumatic heart 
disease with mitral insufficiency has worsened his 
arteriosclerotic heart disease (coronary artery disease) 
because at this time there is insufficient competent medical 
evidence of record to decide that issue.  The Board agrees 
with both contentions of the veteran's representative, see 
38 C.F.R. § 3.159(c)(4) (2004); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997), and this case will also be remanded for 
those purposes.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter which complies with the VCAA 
notification requirements as stated in 
Pelegrini II.  Specifically, the AMC 
should inform the veteran of the nature 
of evidence which would be needed to: 
reopen his claim of entitlement to 
service connection for arteriosclerotic 
heart disease (coronary artery disease) 
and hypertensive vascular disease, to 
include hypertension, as secondary to 
rheumatic heart disease with mitral 
insufficiency on the basis of causation; 
to substantiate his claim of entitlement 
to service connection for 
arteriosclerotic heart disease (coronary 
artery disease) and hypertensive vascular 
disease, to include hypertension, as 
secondary to rheumatic heart disease with 
mitral insufficiency on the basis of 
aggravation; to substantiate his claim of 
entitlement to an evaluation in excess of 
30 percent for rheumatic heart disease 
with mitral insufficiency; of the 
evidence which VA has obtained and will 
attempt to obtain, if any; and of the 
evidence which he is expected to submit 
in support of his claims.  The AMC should 
also request that the veteran submit any 
evidence in his possession which is 
potentially probative of his claims and 
has not already been submitted.  

2.  The AMC should then arrange for the 
veteran to be scheduled for an 
examination by a specialist in 
cardiology, if available, or by a 
specialist in internal medicine.  The 
claims file must be made available to and 
reviewed by the examiner and the 
examination report should reflect that 
such a review was made.  All indicated 
diagnostic studies should be performed.  

The examiner should respond to the 
following questions: 

(1)	What is the nature and current 
severity of the veteran's current 
cardiovascular disease, to include 
arteriosclerotic heart disease (coronary 
artery disease), hypertensive vascular 
disease, to include hypertension, and 
rheumatic heart disease with mitral 
insufficiency, if found?  Specifically, 
what workload of METs results in dyspnea, 
fatigue, angina, dizziness, or syncope?  
Is there left ventricular dysfunction 
with an injection fraction of 30 to 50 
percent or of less than 30 percent?  Has 
the veteran had more than one episode of 
acute congestive heart failure in the 
past year?  Does he have chronic 
congestive heart failure?
(2)	Can the symptomatology and functional 
impairment attributable to rheumatic 
heart disease with mitral insufficiency, 
if found, be distinguished from the 
symptomatology and functional impairment 
attributable to other cardiovascular 
disease, to include arteriosclerotic 
heart disease (coronary artery disease) 
and hypertensive vascular disease/ 
hypertension, if found?
(3)	   a.  Did the veteran's service-
connected rheumatic heart disease with 
mitral insufficiency cause 
arteriosclerotic heart disease (coronary 
artery disease) or hypertensive vascular 
disease, to include hypertension, and/or 
any diagnosed heart disability?  

	b.  Did the veteran's service-
connected rheumatic heart disease with 
mitral insufficiency result in any 
increase in the underlying severity of 
arteriosclerotic heart disease (coronary 
artery disease) or hypertensive vascular 
disease, to include hypertension, and/or 
any diagnosed heart disability?  

For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that rheumatic heart disease with 
mitral insufficiency did not cause but 
made arteriosclerotic heart disease 
(coronary artery disease) or hypertensive 
vascular disease, to include 
hypertension, and/or any diagnosed heart 
disability worse, the examiner should 
identify, to the extent possible, the 
following: the baseline manifestations 
which are due to the effects of non-
service connected arteriosclerotic heart 
disease (coronary artery disease) and/or 
hypertensive vascular disease, to include 
hypertension; and the increased 
manifestations which, in the examiner's 
opinion, are due to rheumatic heart 
disease with mitral insufficiency.

A rationale for all conclusions reached 
should be provided.

3.  The AMC should then re-adjudicate the 
claims based on consideration of all the 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

